Title: To James Madison from James Monroe, 13 August 1800
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle augt. 13. 1800.
I returned from Richmond yesterday (wednesday) and found my child better than when I left him. The dangerous simptoms of the thrush seem to be past, and the hooping cough has nearly left him, so that extreme debility, is his present chief complaint. Perhaps I do wrong in sending you the enclosed letter, in reference to the veiws of the author, but as I know no harm can come of it, especially as I am under no engagment to the contrary, I see no impropriety in so doing. You had better return it to me, with the other paper if the post permits, or other opportunity offers here by wednesday next. I wish you to say whether you think I have said any thing improper or omitted what ought to be supplied, in my letter to Smith. Have I plac’d the affr. in regard to D. on a footing sufficiently delicate, have I made an acknowledgment to S. sufficiently strong? If any error is commited it may be rectified in another letter immediately on my return to Richmond. The truth is I do not like the letter on reading it since my return here. Ought I to assume the debt eventually or how act in it? Sketch what you think will do. I have been so much worsted by my ride down & back, in the sun, that I can scarcely sit up to day, and my family are not less wearied with the duties which devolve on it in my absence. At present we have no plan but that of ending this state of things. Most earnestly do we wish we cod. make it convenient to execute our engagments with you & Mrs. Madison, for we feel especially myself that we have as yet illy acquited ourselves to you. But as my duty calls me at present to Richmond, and a visit to you, wod. subject me to the same fatigue, as heretofore, I fear it will not be in my power. If we do not visit you agn you will ascribe it to the true cause wh. you know too well to doubt its solidity. When you come to Richmond in the fall, as you most probably will, we beg you to bring Mrs. M. with you, as it will be perfectly convenient for us to accomodate you and highly agreeable. A fortnights residence with us there will make the retreat for the winter more desirable in the mountains. We shall have more leasure too for many topics of conversation than we have had of late. Present our best regards to Mrs. M. & sisters as also to the old gentn. Lady & Miss Fanny. Sincerely I am yr. friend & servt.
Jas. Monroe
I need not mention the affr. with S. had better be mentioned to no one. Had I not better enclose D. a copy of his S’s letter & my reply. He D. will be in Fredbg. next month.
